01/19/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0241



                             No. DA 20-0241

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

THOMPSON ST. PIERRE,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 22, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                January 19 2021